 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL, CA 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ELLINOR R. CODER, CA 258258
 4   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5          San Francisco, California 94105
            Telephone: (415) 977-8955
 6          Facsimile: (415) 744-0134
            E-Mail: Ellinor.Coder@ssa.gov
 7
     Attorneys for Defendant
 8
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
                                        SACRAMENTO DIVISION
12
13
     SARAH B. KAUFFMAN,                              )   CIVIL NO. 2:19-cv-00850-KJN
14                                                   )
          Plaintiff,                                 )   ORDER ON STIPULATION TO
15                                                   )   VOLUNTARY REMAND PURSUANT
          v.
                                                     )   TO SENTENCE FOUR OF 42 U.S.C. §
16   ANDREW SAUL,                                    )   405(g) AND TO ENTRY OF JUDGMENT
     Commissioner of Social Security,                )
17                                                   )
          Defendant.                                 )
18                                                   )
                                                     )
19
20
21          IT IS STIPULATED by and between Plaintiff (“Plaintiff”) and Defendant Andrew Saul,

22   Commissioner of Social Security (“Defendant”), through their undersigned counsel of record,

23   that the above-entitled action shall be remanded to the Commissioner of Social Security for
24   further administrative proceedings.
25          Upon remand, the Office of Hearing Operations will remand the case to an
26   Administrative Law Judge (ALJ) for a new decision, and instruct the ALJ to re-evaluate the
27   evidence of record. The parties further request that the Court direct the Clerk of the Court to
28


                                           STIPULATION TO REMAND
 1   enter a final judgment in favor of Plaintiff, and against Defendant, reversing the final decision
 2   of the Commissioner.
 3              This stipulation constitutes a remand under the fourth sentence of Section 205(g) of the
 4
     Social Security Act, 42 U.S.C. 405(g).
 5
 6
                Respectfully submitted this 19th day of February, 2020.
 7
 8                                                   /s/ Jesse S. Kaplan*
                                                     JESSE KAPLAN
 9                                                   Attorney for Plaintiff
                                                     *Authorized by email on February 18, 2020
10
11                                                   McGREGOR W. SCOTT
                                                     United States Attorney
12                                                   DEBORAH LEE STACHEL
13                                                   Regional Chief Counsel, Region IX
                                                     Social Security Administration
14
                                              By:    /s/ Ellinor R. Coder
15                                                   ELLINOR R. CODER
16                                                   Special Assistant United States Attorney

17                                                   Attorneys for Defendant
18
19
20                                                   ORDER
21
            Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of 42
22
     U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to Remand”), and for cause shown, IT
23
     IS ORDERED that the above-captioned action is remanded to the Commissioner of Social
24
     Security for further proceedings consistent with the terms of the Stipulation to Remand.
25
26   Dated: February 20, 2020
27
28   kauf.850



                                            STIPULATION TO REMAND
